Exhibit 10.1

 

SECOND AMENDMENT TO MASTER EXCHANGE AGREEMENT

 

THIS SECOND AMENDMENT is dated as of June 29, 2018 (this “Second Amendment”),
and amends in part that certain MASTER EXCHANGE AGREEMENT, as amended and
restated on January 18, 2018 with effect as of January 12, 2018, and further
amended by the First Amendment thereto, dated April 30, 2018 (the “Agreement”),
by and among GWG HOLDINGS, INC., a Delaware corporation (“GWG”), GWG LIFE, LLC,
a Delaware limited liability company and wholly owned Subsidiary of GWG, THE
BENEFICIENT COMPANY GROUP, L.P., a Delaware limited partnership, MHT FINANCIAL
SPV, LLC, a Delaware limited liability company and wholly owned subsidiary of
MHT Financial, L.L.C., and each of the EXCHANGE TRUSTS that is a party to the
Agreement (the “Seller Trusts”), and as agreed to and accepted by Murray T.
Holland and Jeffrey S. Hinkle as trust advisors to the Seller Trusts.
Capitalized terms used but not defined herein shall have the meanings assigned
to such terms in the Agreement.

 

WITNESSETH:

 

WHEREAS, the parties have entered into the Agreement; and

 

WHEREAS, the parties have agreed in principle to a forthcoming amendment of the
Agreement that will contemplate multiple closings of the transaction, the first
of which is expected to occur presently and will include the transfer of
approximately $403,000,000 of L Bonds and $150,000,000 of cash consideration,
and are committed to its ultimate closing on the satisfaction of the remaining
regulatory requirements;

 

WHEREAS, pursuant to and in accordance with Section 11.10 of the Agreement, the
parties wish to amend the Agreement as set forth in this Second Amendment.

 

NOW, THEREFORE, in consideration of the rights and obligations contained herein,
and for other good and valuable consideration, the adequacy of which is hereby
acknowledged, the parties agree as follows:

 

Section 1. Amendment to the Agreement.

 

(a) Section 10.1(b)(i) of the Agreement is hereby deleted in its entirety and
replaced with the following:

 

“if any of the conditions set forth in Article IX shall not have been, or if it
becomes apparent that any of such conditions will not be, fulfilled by July 30,
2018; provided that the right to terminate this Agreement pursuant to this
Section 10.1(b)(i) shall not be available to a party whose failure to perform
any of its material obligations under this Agreement has been the primary cause
of, or primarily resulted in, such failure; or”

 

(b) All other terms and provisions of the Agreement are hereby ratified in full
and incorporated by reference herein.

 



 1 

 

 

Section 2. No Third Party Beneficiary. This Second Amendment shall be binding
upon and inure solely to the benefit of the parties hereto and their permitted
assigns and nothing herein, express or implied, is intended to or shall confer
upon any other Person, any legal or equitable right, benefit or remedy of any
nature whatsoever, including, without limitation, any rights of employment for
any specified period, under or by reason of this Agreement.

 

Section 3. Entire Agreement. This Second Amendment constitutes the entire
agreement of the parties hereto with respect to the subject matter hereof and
supersedes all prior agreements and undertakings, both written and oral, among
the parties with respect to the subject matter hereof Except as amended by this
Second Amendment, the Agreement shall continue in full force and effect.

 

Section 4. Counterparts. This Second Amendment may be executed in counterparts
(and delivered by facsimile or electronic transmission), each of which shall be
deemed an original, but all of which together shall constitute one and the same
instrument.

 

Section 5. Governing Law. This Second Amendment, and all claims or causes of
action based upon, arising out of, or related to this Second Amendment or the
transactions contemplated hereby, shall be governed by, and construed in
accordance with, the Laws of the State of Delaware, without giving effect to
principles or rules of conflict of laws to the extent such principles or rules
would require or permit the application of Laws of another jurisdiction.

 

[Signature Page Follows]

 



 2 

 

 

IN WITNESS WHEREOF the parties have hereunto caused this Second Amendment to be
duly executed as of the date first set forth above.

 



  GWG HOLDINGS, INC.         By: Jon Sabes   Name: Jon Sabes   Title: Chief
Executive Officer         GWG LIFE, LLC         By: Jon Sabes   Name: Jon Sabes
  Title: Chief Executive Officer

 



[Signature Page to Second Amendment to Master Exchange Agreement] 

 

 3 

 

 

IN WITNESS WHEREOF the parties have hereunto caused this Second Amendment to be
duly executed as of the date first set forth above.

 



  THE BENEFICIENT COMPANY GROUP, L.P.         By: Brad K. Heppner   Name: Brad
K. Heppner   Title: Chief Executive Officer         MHT FINANCIAL SPV, LLC      
  By: Murray T. Holland   Name: Murray T. Holland   Title: Manager         THE
LT-1 EXCHANGE TRUST,         By: DELAWARE TRUST COMPANY, not in its individual
capacity but solely as Trustee         By: Alan R. Halpern   Name: Alan R.
Halpern   Title: Vice President         THE LT-2 EXCHANGE TRUST,         By:
DELAWARE TRUST COMPANY, not in its individual capacity but solely as Trustee    
    By: Alan R. Halpern   Name: Alan R. Halpern   Title: Vice President

 



[Signature Page to Second Amendment to Master Exchange Agreement]

 



 4 

 

  

IN WITNESS WHEREOF the parties have hereunto caused this Second Amendment to be
duly executed as of the date first set forth above.

 



  THE LT-3 EXCHANGE TRUST,       By: DELAWARE TRUST COMPANY, not in its
individual capacity but solely as Trustee         By: Alan R. Halpern   Name:
Alan R. Halpern   Title: Vice President         THE LT-4 EXCHANGE TRUST,      
By: DELAWARE TRUST COMPANY, not in its individual capacity but solely as Trustee
        By: Alan R. Halpern   Name: Alan R. Halpern   Title: Vice President    
    THE LT-5 EXCHANGE TRUST,       By: DELAWARE TRUST COMPANY, not in its
individual capacity but solely as Trustee         By: Alan R. Halpern   Name:
Alan R. Halpern   Title: Vice President

 



  THE LT-6 EXCHANGE TRUST,       By: DELAWARE TRUST COMPANY, not in its
individual capacity but solely as Trustee         By: Alan R. Halpern   Name:
Alan R. Halpern   Title: Vice President

 



[Signature Page to Second Amendment to Master Exchange Agreement]

 



 5 

 

 

IN WITNESS WHEREOF the parties have hereunto caused this Second Amendment to be
duly executed as of the date first set forth above.

 



  THE LT-7 EXCHANGE TRUST,       By: DELAWARE TRUST COMPANY, not in its
individual capacity but solely as Trustee         By: Alan R. Halpern   Name:
Alan R. Halpern   Title: Vice President         THE LT-8 EXCHANGE TRUST,      
By: DELAWARE TRUST COMPANY, not in its individual capacity but solely as Trustee
        By: Alan R. Halpern   Name: Alan R. Halpern   Title: Vice President

 

  MURRAY T. HOLLAND, as Trust Advisor       Murray T. Holland       JEFFREY S.
HINKLE, as Trust Advisor       Jeffrey S. Hinkle



 

 

6



 

 

